9 So.3d 778 (2009)
Raymond LOTT, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-1866.
District Court of Appeal of Florida, Second District.
June 5, 2009.
James Marion Moorman, Public Defender, and Maureen E. Surber, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robert J. Krauss, Chief-Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Chief Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the judgment and sentences following revocation of Mr. Lott's probation. We remand, however, for the circuit court to enter a written order of revocation. See, e.g., Covert v. State, 775 So.2d 315 (Fla. 2d DCA 2000).
Affirmed and remanded with directions.
WHATLEY and VILLANTI, JJ., Concur.